Citation Nr: 0419477	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  99-11 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to 
mustard gas or chemical agents.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In November 2000 and June 2003, 
the Board remanded the claim for further development.  


FINDINGS OF FACT

1.  There is no evidence of exposure to mustard gas during 
service.

2.  Competent medical evidence does not show that COPD 
originated during service or is otherwise related to an in-
service event or occurrence to include exposure to mustard 
gas or other chemical agent.  


CONCLUSION OF LAW

COPD was not incurred in active service and may not be 
presumed to have been due to mustard gas or exposure or 
chemical agent exposure during service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.316 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statements of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the Board notes here that the VCAA letter was sent 
to the veteran in February 2003 and that in a September 2003 
SSOC, he was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio, supra.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes SMRs, VA 
medical records, VA examination, private medical records, and 
statements and testimony from the veteran.  VA made all 
reasonable efforts to assist the claimant in the development 
of the claim and notified him of the information and evidence 
necessary to substantiate the claim.  Consequently, where 
there has been substantial compliance with the new 
legislation and the new implementing regulation, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant).  In light of the foregoing, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to veteran in developing the facts pertinent to 
his claims is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.  

Service Connection - in general

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 
(2003).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or COPD; or (3) full- body exposure to nitrogen mustard 
during active military service together with the subsequent 
development of acute nonlymphocytic leukemia. Service 
connection will not be established under this section if the 
claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316.

If the criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In order to prevail on a direct basis, a veteran 
would have to provide competent medical evidence that relates 
a claimed disability to mustard gas exposure during his 
period of active service.

Development of Evidence Pertaining to Mustard Gas Exposure

The nature of some chemical warfare testing during World War 
II was secret, so that development of evidence regarding 
exposure during testing might often be difficult.  VA's 
Adjudication Procedure Manual, M21-1, Part 3, Chapter 5, 
Subchapter II, Section 5.18, however, provides information 
concerning the development of claims involving allegations of 
exposure to mustard gas and Lewisite during active service.

Section 5.18 f provides instructions on the development of 
evidence of exposure to chemical weapons agents for Army 
veterans, stating that for testing of Army personnel, 
development should be conducted with the Army Branch at the 
National Personnel Records Center (NPRC) in St. Louis and the 
Army Chemical and Biological Defense Agency (CBDA). M21-1, 
Part 3, Chapter 5, Subchapter II, Section 5.18 e (April 30, 
1999 Change 74).  The Manual also indicates that VA has lists 
of service department personnel who were subjected to 
chemical weapons testing and provides a contact point at the 
VA Central Office Rating Procedures Staff where the RO can 
search to ascertain if the veteran's name appears on any of 
the lists.  M21-1, Part 3, Chapter 5, Subchapter II, Section 
5.18 c (April 30, 1999 Change 74).

Background and Analysis

The veteran contends that he was exposed to mustard gas and 
other chemical agents during service and that his COPD 
resulted therefrom.  

In general, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  For veterans exposed to mustard gas, the veteran 
must prove in-service exposure and a diagnosis of a current 
disability, but is relieved of the burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure.  That is, a nexus is presumed if 
the other two conditions are met.  See 38 C.F.R. § 3.316.

Regarding the veteran's claims for residuals related to 
mustard gas exposure, therefore the determinative issues 
presented are (1) whether the veteran had full body exposure 
to mustard gas during service; (2) whether he has any of the 
current disorders subject to the presumption, and if not; (3) 
whether he has any non-presumptive disability related by 
medical evidence to exposure to mustard gas during service.

For purposes of submitting a claim relating to exposure to 
toxic gases under 38 C.F.R. § 3.316, the Court has held that 
lay evidence of in-service exposure must initially be assumed 
as true.  The Court also held, however, that whether the 
veteran meets the requirements of this regulation, including 
whether the veteran was actually exposed to the specified 
vesicant agents, is a question of fact for the Board to 
determine after full development of the facts.  The Board, 
therefore, must consider the credibility of the veteran's 
testimony in light of all the evidence in the file.  See 
Pearlman, 11 Vet. App. 443 (1998).  This holding generally 
comports with other jurisprudence as the Board's role as fact 
finder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) [in evaluating the evidence and rendering a decision on 
the merits, the Board is required to assess the credibility, 
and therefore the probative value, of proffered evidence in 
the context of the record as a whole]; see also Cartright v. 
Derwinski, 2 Vet. App. 24 (1991); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) [in reviewing a veteran's claim for VA benefits, the 
Board must analyze the credibility and probative value of lay 
evidence and provide a statement of reasons for accepting or 
rejecting the evidence].

In discussing Hickson element (2) [medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury], the Board notes that as 
a lay person without medical training the veteran is 
competent to testify as to the occurrence of an injury, such 
as exposure to gas.  He is not competent to diagnose diseases 
or provide opinions as to etiology of diseases.  "Competent 
lay evidence" is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2003).  "Competent 
medical evidence" is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  38 C.F.R § 
3.159(a)(2) (2003).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

The veteran, through multiple statements and through 
testimony at a personal hearing in October 1999, has 
described the circumstances surrounding his alleged mustard 
gas and other chemical agent exposure.  He asserts that he 
was exposed to mustard gas in a gas chamber during basic 
training at Camp Roberts in California.  He was also exposed 
to tear gas in a separate chamber.  Sometimes gas masks were 
worn and on other occasions, they were not.  He said that he 
experienced nausea and had a headache after this exposure, 
but did not have respiratory irritation.  He reported that he 
later was exposed to different types of gas in gas chambers 
in England and California.  He said that he first experienced 
respiratory symptoms not long after discharge from service.  

In a July 1998 statement, a friend of the veteran, G. O. G., 
asserted that he served with the veteran as his activities 
parallel the veteran's service activities and that they 
"went through" gas chamber training in California and 
England.  

The medical evidence of record includes the veteran's service 
medical records (SMRs) and an August 1983 post service VA 
examination.  The SMRs are negative for COPD or other 
respiratory distress, and there was not indication that the 
veteran was subject to any type of exposure to mustard gas or 
other chemical agent during active service.  COPD was 
diagnosed at the 1993 VA exam.  Private medical records 
pertain to other conditions.  

In August 2002, the RO requested that the U.S. Army Chemical 
and Biological Defense Agency verify the veteran's 
participation in alleged mustard gas testing.  In a September 
2002 response, the U.S. Army Soldier and Biological Chemical 
Command noted that the alleged training exercise incident was 
quite probable as the first gas chamber exercise using tear 
gas or chlorine would have been conducted during basic 
training.  It was noted that many soldiers were put through 
the gas chamber exercises on multiple occasions during their 
service careers.  Troops were often required to go through 
the gas chamber training exercises prior to their being 
shipped overseas, while they were on hold at the staging area 
or at a port of embarkation.  Other troops were refitted with 
gas masks when they arrived in theater.  U.S. Army Soldier 
and Biological Chemical Command further noted that gas 
chamber training did not use mustard agent and the only 
chemical agents prescribed for training were tear gas and 
chlorine.  

The Biological Chemical Command (BCC) was unable to verify 
that the veteran was exposed to mustard gas.  Thus, there is 
no objective evidence that the veteran experienced full-body 
exposure to mustard gas in service.  The only evidence of 
such exposure is the lay statement as provided by G.O. G. and 
the veteran's own statements to that effect.  The Court has 
held that VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party.  Personal 
interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).  
The Board has considered the statements provided by the 
veteran concerning his purported exposure to mustard gas 
during service.  Weighing heavily against his statements are 
the negative official records.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  In 
addition, the Board draws the conclusion from the fact that 
the BBC noted that gas chamber training did not use mustard 
gas in training, noting that tear gas and chlorine were the 
only chemical agents prescribed for training.  

The Board finds, even after due consideration of the 
veteran's assertions to the effect that he was exposed to 
mustard gas and other chemical agents during service, that 
the evidence does not bear this out and that his statements 
are outweighed by the negative official records.  
Additionally, there is no medical evidence relating the 
current COPD to possible exposure to any chemical agent other 
than mustard gas to include tear gas and chlorine in service.  
In so concluding, the Board does not discount all aspects of 
the veteran's story.  The Board can readily believe, as the 
official records suggest, that his unit was involved in some 
sort of exercise involving the use of tear gas or chlorine as 
a substitute for more poisonous gases.  Based on the entire 
record, however, the Board does not conclude that the veteran 
was exposed to mustard gas.

In short, after reviewing all of the evidence, the Board 
finds that full-body exposure to mustard gas is not 
demonstrated.  Therefore, presumptive service connection on 
the basis of exposure to mustard gas is not warranted in this 
case.

As stated immediately above, a preponderance of the evidence 
does not show that the veteran was exposed to mustard gas in 
service.  However, the veteran can still potentially 
establish service connection is if the record contains 
competent evidence linking any currently claimed disability 
to service.  See Combee, supra.  However, there is no 
competent medical evidence to prove such a relationship.  The 
veteran's SMRs do not reveal treatment for COPD.  The record 
clearly shows that this disorder was not objectively shown 
until many years after service.  The veteran asserts that 
this disorder is of service origin.  Since the Board has 
determined that no such mustard gas exposure actually 
occurred, his claim fails on that basis.  And, as pointed out 
above, there is no competent medical evidence linking 
postservice COPD to exposure to any other alleged chemical 
agent exposure, to include exposure to tear gas and chlorine.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for the residuals of exposure to mustard gas or 
other chemical agents, to include COPD.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to service connection for COPD, claimed as due to 
exposure to mustard gas or chemical agents, is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



